Citation Nr: 0938960	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a gastroesophageal 
reflux disease. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel











INTRODUCTION

The Veteran had active military service from October 2000 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In September 2008 and May 2009 the Board remanded the issue 
on appeal for further development.  The May 2009 Board remand 
directed the RO to schedule the Veteran for a hearing before 
the Board.  The Veteran was scheduled for a hearing on July 
30, 2009; however, he failed to report for that hearing and 
provided no explanation for not appearing at the hearing.  In 
addition, the Veteran failed to appear to a Board hearing in 
July 2008.  The Board will therefore proceed with his appeal 
as though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d). 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, 
gastroesophageal reflux disease had its onset in service.  


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009)); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light of the 
favorable determination below, a discussion of VCAA 
compliance is unnecessary.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran has asserted that he developed gastroesophageal 
reflux disease in service.  In his VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in February 
2005, he stated that he developed acid reflux in June 2004.  
See Section I of Part B.  At the March 2005 VA examination, 
he reported that he had had reflux since 2002.  In his notice 
of disagreement, the Veteran stated he had had reflux "long 
before" the end of his service in 2004.  In his substantive 
appeal, the Veteran stated that he had a digestive problem in 
service but did not realize it.  He stated he had been told 
by his doctor that the discomfort he was feeling was the 
result of eating too fast or exercising immediately after 
eating.

After having carefully reviewed the evidence of record, the 
Board finds that service connection for gastroesophageal 
reflux disease is warranted.  While the service treatment 
records in the claims file (a separation examination is not 
part of the records) do not show any treatment for heartburn 
in service, the Veteran is competent to report having 
heartburn in service, as such symptom is observable, and the 
Board finds such statement to be credible for two reasons.  
One, the Veteran was seen in early December 2004 with 
complaints of heartburn, which is less than two months 
following his discharge from service.  Two, he filed a claim 
for VA compensation benefits within four months following 
discharge from service.  Symptoms reported in close proximity 
to service tend to be credible.  

At a May 2005 VA examination, the examiner diagnosed the 
Veteran with gastroesophageal reflux disease.  An upper 
gastrointestinal series done at that time was normal and 
showed no reflux.  The examiner who conducted the May 2005 
examination was informed of the normal upper gastrointestinal 
series and asked if she wanted to change the diagnosis.  She 
stated she did not want to change the diagnosis because the 
Veteran had symptoms of heartburn, which were relieved by 
Prevacid.  While the upper gastrointestinal series would put 
into question whether the Veteran has gastroesophageal reflux 
disease, the Board will accord more probative value to the 
medical professional's refusal to change the diagnosis even 
knowing the gastrointestinal series was normal.  So a current 
disability is conceded.  

Thus, there is evidence of heartburn in service, based on the 
Veteran's statements, and evidence of a post service 
diagnosis of gastroesophageal reflux disease, based on a 
medical diagnosis.  The only remaining issue is whether the 
post service gastroesophageal reflux disease is attributable 
to service.  As already noted above, the Veteran was seen 
less than two months following discharge from service for 
heartburn, and the Board finds that it is so close to the 
Veteran's discharge from service that it will resolve all 
reasonable doubt in favor of the Veteran and find that it had 
its onset in service.  Accordingly, service connection for 
gastroesophageal reflux disease is granted.  




ORDER

Service connection for gastroesophageal reflux disease is 
granted. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


